Citation Nr: 0631665	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-44 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury, to include headaches.

2.  Entitlement to service connection for a disability 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held before the 
undersigned Acting Veterans Law Judge at the RO (i.e. a 
Travel Board hearing) in July 2006.


FINDINGS OF FACT

1.  Residuals of a head injury, to include headaches, were 
initially demonstrated years after service and have not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  A disability manifested by neck pain was initially 
demonstrated years after service and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches 
disability was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  A disability manifested by neck pain was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, to 
include an increased rating claim.  

In the present case, VA satisfied its duty to notify by 
means of June 2003, April 2005, and May 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claims, provided the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.

To the extent that this information, as well as information 
regarding an effective date, was not provided prior the 
initial adjudication of this claim - see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) - the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  In this regard, it is noted that the 
claims of entitlement to service connection for the above 
listed disabilities are being denied herein, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA outpatient 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Residuals of a Head Injury

The veteran asserts that service connection is warranted for 
residuals of a head injury, to include headaches.  The 
record demonstrates that the veteran has complained of, and 
sought treatment for headaches since 2002.  The veteran has 
contended, including during the July 2006 Travel Board 
hearing, that such headaches are due to an in-service fight 
in which he was hit in the head by a fellow soldier with a 
beer mug.  While the veteran's service medical records show 
that in September 1983, he sought treatment for lacerations 
to the head after falling on a piece of glass, they do not 
reflect that he ever complained of being hit in the head 
with any type of object during service.  Moreover, they do 
not show that he ever complained of, or sought treatment 
for, headaches while in service or for any other disability 
resulting from his September 1983 accident.  Indeed, on his 
October 1985 separation examination, the veteran denied a 
history of frequent or severe headaches.

Further, there is no competent clinical opinion of record 
that establishes that the veteran's current headache 
disability, initially demonstrated by the record years after 
service, is etiologically related to any incident of 
service.  Therefore, in the absence of any medical evidence 
that the veteran's current headache disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of a headache 
disability in 2002, years after his discharge from service, 
to be too remote from service to be reasonably related to 
service.  Therefore, the Board finds that a grant of service 
connection is not warranted. 

In conclusion, although the veteran asserts that his current 
headache disability is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran's headache disability is related to his active 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a head injury, to include 
headaches.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2006), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.


2.  Neck Disability

The veteran asserts that service connection is warranted for 
a disability manifested by neck pain.  However, for the 
reasons set forth below, the Board finds that a grant of 
service connection is not warranted.

In terms of an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for, a neck disability or any disability 
manifested by neck pain.  It is significant to point out 
that on the veteran's October 1985 separation examination, 
the examiner reported that veteran's neck and spine were 
normal.  Indeed, the first documented finding of a neck 
disability was in September 2002, when the veteran 
complained of experiencing pain in the back of his neck.  
The Board notes that the record does not demonstrate that 
such neck pain has ever been attributed to any formally 
diagnosed chronic condition.  The Board notes that in the 
absence of demonstration of continuity of symptomatology, 
the initial demonstration of a current disability years 
after service is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, there is no clinical opinion of 
record that etiologically relates the veteran's neck 
symptomology to any incident of his service.

In conclusion, although the veteran asserts that he has a 
current disability that is manifested by neck pain that is 
related to service, the negative evidence of record is of 
greater probative value than his statements in support of 
his claim.  Therefore, as the competent evidence of record 
fails to establish that the veteran has a current disability 
manifested by neck pain that is related to his active 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a disability manifested by neck pain.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
its application.


ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches is denied.

Entitlement to service connection for a disability 
manifested by a neck pain is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


